           Case 3:20-cv-07182-JCS Document 91-3 Filed 01/06/21 Page 1 of 7




Rudolph A. Telscher
Partner

190 Carondelet Plaza, Suite 600
St. Louis, MO 63105
Direct: 314.345.6227
Fax: 314.480.1505
rudy.telscher@huschblackwell.com


                                           January 6, 2021


  FILED VIA THE COURT’S CM/ECF SYSTEM

  Chief Magistrate Judge Joseph C. Spero
  San Francisco Courthouse
  Courtroom F – 15th Floor
  450 Golden Gate Avenue
  San Francisco, CA 94102

          Re:     Dispute Regarding Facebook, Inc., v. BrandTotal, Ltd.,et al.,
                  NDCA Case No. 3:20-cv-07182

  Dear Judge Spero:

         Defendants BrandTotal, Ltd. and Unimania, Inc. (collectively, “BrandTotal”) and Plaintiff
  Facebook, Inc. (“Facebook”) submit this joint letter brief regarding BrandTotal’s early discovery
  requests. Counsel for the parties attest they met and conferred on the issues presented below via
  videoconference on Tuesday, December 29, 2020, pursuant to paragraph 9 of the Court’s standing
  order and that such videoconference included lead counsel for both parties.

                                                    Sincerely,

                                                    HUSCH BLACKWELL LLP




                                                    Rudolph A. Telscher
                                                    Counsel for Defendants BrandTotal, Ltd. and
                                                    Unimania, Inc.




                                                                                   Husch Blackwell LLP
                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
         Case 3:20-cv-07182-JCS Document 91-3 Filed 01/06/21 Page 2 of 7




         BrandTotal’s Position: BrandTotal contends it only collects, with user consent,
deidentified and non-sensitive advertising data to provide advertising consulting services. In
October 2020, after beginning its investigation into BrandTotal months earlier, Facebook took
actions to cutoff BrandTotal’s access to the data it needs to run its business. Facebook attempts to
justify its actions primarily on two grounds: (1) a claimed desire to protect user interests (and not
an effort to act anticompetitively); and (2) a purported obligation to cutoff BrandTotal’s access to
users’ data and report BrandTotal to the FTC arising from when Facebook was severely punished
by the FTC for violating user rights. While it is no surprise Facebook denies anti-competitive
conduct, BrandTotal seeks reasonable discovery, narrowed in view of the Court’s instructions, to
explore these issues in preparation for a likely motion for preliminary injunction. Facebook is
unduly limiting the scope of discovery by merely claiming BrandTotal’s allegations of
anticompetitive behavior are “implausible” or “speculative.” The federal and state government, as
well as pending class actions, take a strong position to the contrary.1 Of course it is entirely
plausible that Facebook could cleverly turn a punishment into an anti-competition weapon, and, in
any event, it is not up to Facebook to decide which theories of the case are plausible and only to
provide discovery at those theories it deems so.

        There are three specific requests discussed in this dispute letter, and each is directed to
probing Facebook’s claimed public interest. Although discussed in detail below, Facebook objects
to each request to the extent it seeks information beyond Facebook’s actions toward BrandTotal.
These objections miss the point. To what extent Facebook treated BrandTotal—or treats all entities
that also provide advertising analytics services—differently from other entities is directly relevant
to Facebook’s claimed public interest, and BrandTotal’s claim that Facebook’s actions are instead
motivated by anti-competitive interests. Facebook’s claims of undue burden are also proven false.
Indeed, Facebook justifies its undue burden objections only by completely misinterpreting the
scope of BrandTotal’s requests. BrandTotal is not seeking specific details on all reports under the
FTC Order or Facebook’s investigations into other entities after Facebook detected data scraping.
BrandTotal is simply asking for information that shows how, if at all, and why Facebook treated
BrandTotal differently from other entities. If Facebook treats entities that collect data to provide
advertising analytics the same as any other entity that automatically collects data, Facebook only
need say so. That Facebook continues to protest and refuse to provide this information supports
BrandTotal’s theory.

        Interrogatory No. 9/Deposition Topic No. 9: Interrogatory No. 9 and Deposition Topic No.
9 both seek information concerning Facebook’s compliance with the FTC Order that Facebook
injected into this case. Although Facebook has agreed to provide information pertaining to
BrandTotal, Facebook refuses to provide information regarding any internal policies, procedures,

1
  See e.g., Cyrus Farivar, App Developers Sue Facebook Alleging an “Anticompetitive Scheme”,
NBCNews (Jan. 16, 2020, 7:21 PM MST), https://www.nbcnews.com/tech/tech-news/app-
developers-sue-facebook-over-alleged-anticompetitive-scheme-n1117551; FTC Sues Facebook
for Illegal Monopolization, FTC.gov (Dec. 9, 2020), https://www.ftc.gov/news-events/press-
releases/2020/12/ftc-sues-facebook-illegal-monopolization; Challenge to FTC/Facebook 2019
Settlement, Electronic Privacy Information Center, epic.org,
https://epic.org/privacy/facebook/epic2019-challenge/


                                                 1                                  Husch Blackwell LLP
                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
         Case 3:20-cv-07182-JCS Document 91-3 Filed 01/06/21 Page 3 of 7




or its actions against other companies similarly situated to BrandTotal. Facebook contends it
allows other third parties to collect data from its site using automated means, raising serious
questions about why Facebook allows some companies, but feels compelled to stop others. Indeed,
knowing such information will help this Court craft a remedy should it be inclined to allow
BrandTotal to collect data in some fashion. Facebook made the FTC Order relevant in this case by
claiming it has a legitimate business purpose to prevent BrandTotal’s access due to its obligations
under the FTC Order. See ECF No. 58, 24. If Facebook is selectively reporting entities that also
offer competitive advertising analytics services, the evidence is likely to support that Facebook is
merely using the FTC consent judgement, a punishment to Facebook, as a sword to stop
competition.

           The interrogatory is also not overly broad or unduly burdensome, and Facebook’s written
objections do not even attempt to establish any burden imposed on Facebook in responding. In re
Cathode Ray Tube (CRT) Antitrust Litig., No. 3:07-CV-05944SC, 2015 WL 13756255, at *6 (N.D.
Cal. Oct. 22, 2015) (“To the extent Toshiba complains of undue burden, Toshiba’s submissions
did not include a declaration to that effect and therefore it is assumed that the burden is not undue
. . . .”). Moreover, Facebook has already produced a document (purportedly submitted to the FTC)
listing the entities reported. All Facebook had to do was then identify that document pursuant to
Rule 33(d). Facebook instead selectively undertook an additional burden to redact all names other
than BrandTotal. Producing unredacted information is in fact less burdensome than the acts
Facebook has elected to undertake.

        Facebook’s objections to Deposition Topic No. 9 are similarly insufficient to meet
Facebook’s burden to not adequately prepare its corporate representative to testify as to the full
scope of this deposition topic. “[T]he ‘proper procedure to object to a Rule 30(b)(6) deposition
notice is not to serve objections on the opposing party, but to move for a protective order.’” “A
corporate deponent cannot simply make ‘objections and then provide a witness that will testify
only within the scope of its objections.’” Rembrandt Diagnostics, LP v. Innovacon, Inc., No. 16-
CV-0698 CAB (NLS), 2018 WL 692259, at *3 (S.D. Cal. Feb. 2, 2018) (quotation omitted). This,
however, is exactly what Facebook does here. Regardless, Facebook’s objections should be
objected for the same reasons discussed above with respect to Interrogatory No. 9.

        As a compromise to resolve the parties’ dispute over Interrogatory No. 9 and Deposition
Topic No. 9, BrandTotal proposed Facebook produce documents similar to the one month report
Facebook has already produced, but in unredacted form, from March 2020 (when Facebook first
became aware of BrandTotal) to the present. Facebook’s response to Interrogatory No. 9 should
then identify those documents pursuant to Federal Rule of Civil Procedure 33(d). To the extent
Facebook has current knowledge, without the need for additional investigation, as to whether any
entity identified in those reports provides advertising analytics services, Facebook’s response
should also identify those entities. To the extent Facebook is unaware of what services entities
identified in the reports provide, Facebook’s response should so state. Similarly, for Deposition
Topic No. 9, Facebook should prepare a witness to testify only to Facebook’s acts of reporting
entities under Part IX of the FTC Order where Facebook knows those entities provide advertising
analytics services. To the extent Facebook is unaware of the types of services the entities provide,
Facebook’s witness can simply testify as to those facts. Facebook rejects BrandTotal’s


                                                 2                                  Husch Blackwell LLP
                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:20-cv-07182-JCS Document 91-3 Filed 01/06/21 Page 4 of 7




compromise, again claiming that the information is not relevant because BrandTotal’s theory is
implausible. That, however, is not the standard and Facebook’s objections are proven to be made
in bad faith.

        Deposition Topic No. 7: Facebook also has not met its burden to show the good cause
necessary to obtain a protective order under Federal Rule 26(c) relating to Topic No. 7, which
seeks information regarding Facebook’s general practices and procedures for addressing perceived
data scraping once it has been detected. Facebook again improperly attempts to limit this topic to
Facebook’s actions regarding BrandTotal only. But whether Facebook’s actions toward
BrandTotal were typical of how Facebook handles instances of detected data scraping is directly
relevant to Facebook’s claimed public interest. Does Facebook have a standard procedure, or are
the acts of Facebook employees at their own discretion? What does Facebook investigate? Does
Facebook normally review the source code? How long does that review normally take? Does
Facebook’s review process change if the perceived data scraping is collecting information to
provide advertising analytics? By refusing to answer these questions, Facebook refuses to provide
information that would allow BrandTotal to determine whether Facebook treated BrandTotal
differently because of its status as a potential competitor. Facebook has not met its burden to
withhold this information.

        Plaintiff’s Position: On November 20, 2020, the Court ordered limited expedited
discovery in advance of BrandTotal’s anticipated filing of a motion for a preliminary injunction.
Dkt. 74. BrandTotal served a total of nine Requests for Production, eleven Interrogatories, seven
Requests for Admission, and identified nine topics for a 30(b)(6) deposition. Exs. A-D. Although
many of BrandTotal’s discovery requests extended far beyond any scope of discovery reasonably
related to the subject of any forthcoming preliminary injunction motion, the parties were able to
reach agreement as to the scope of most of BrandTotal’s requests. In response to those requests,
Facebook expects to produce at least four (and potentially more) witnesses for deposition in the
next ten days and has already produced nearly 17,500 pages of documents (in contrast to
BrandTotal’s total production of just 1,586 pages, nearly half of which were previously attached
to BrandTotal’s filings in this court). The parties were not able to reach agreement as to two
specific Rule 30(b)(6) Topics (Topics 7 & 9) and one of BrandTotal’s Interrogatories (No. 9),
described in detail below. Accordingly, Facebook seeks a protective order with respect to Topics
7 and 9, and asks the Court to deny BrandTotal’s request that the Court compel a further response
to Interrogatory No. 9.

         All three disputed requests appear to rest on a wildly speculative theory of relevance—
namely that Facebook manipulates its anti-scraping enforcement and its compliance with the FTC
consent decree to gain a competitive advantage on BrandTotal. Not only is the theory implausible,
it is not well-pleaded because, among many other reasons, BrandTotal has not even attempted to
define the relevant market. Dkt. 77. Instead, to fish for facts to substantiate these far-fetched
theories, BrandTotal has asked Facebook to undertake burdensome and irrelevant discovery that
is unquestionably disproportionate to the needs of the case at this preliminary stage. E.g., Apple
Inc. v. Samsung Elecs. Co., 2012 WL 1595793, at *3 (N.D. Cal. May 4, 2012) (limiting expedited
discovery requests that were irrelevant to preliminary injunction, holding “such discovery is
properly left until after the Preliminary Injunction Motion is resolved”). BrandTotal should be


                                                3                                 Husch Blackwell LLP
                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:20-cv-07182-JCS Document 91-3 Filed 01/06/21 Page 5 of 7




precluded from engaging in sweeping discovery on issues that are irrelevant to altering this Court’s
conclusion that the public interest does not favor “requiring Facebook to provide immediate access
to an automated data collection program.” Dkt. 58 at 31. As detailed in Facebook’s opposition to
Defendant’s motion for expedited discovery, Dkt. 72 at 5, the Court’s stated reason for denying
Defendants’ motion for a temporary restraining order is not likely to change on a preliminary
injunction regardless of what evidence Defendants may be able to put forth after discovery.

       Topic 7 seeks broad deposition testimony on Facebook’s procedures for addressing data
scraping. Ex. D. Facebook objected to the request as overbroad and on the basis that it seeks
information not relevant to the claims or defenses in this case, but agreed to designate one or more
witnesses to testify concerning non-privileged information regarding the procedures that Facebook
followed in responding to BrandTotal’s unauthorized automatic collection of data.

        A request for testimony regarding Facebook’s protocols for addressing any type of data
scraping by actors other than BrandTotal is overbroad and not relevant to BrandTotal’s anticipated
motion for preliminary injunctive relief. Facebook has produced extensive information in response
to BrandTotal’s interrogatories and requests for production describing Facebook’s investigation of
BrandTotal’s scraping activity and its response to that activity. Preparing a witness to discuss
Facebook’s policies and investigative actions in response to all data scraping investigations on an
expedited basis is disproportional to the needs of the case at this stage and would do nothing to
counter the Court’s finding on the public interest, Dkt. 58 at 29. The relevant inquiry here is
whether BrandTotal breached Facebook’s terms. The Court has already held that it did, see Dkt.
58 at 29, and there is no further need for expedited discovery into other parties who are not before
the Court.

        Topic 9 seeks testimony on compliance with the FTC order, including communications
with the FTC. Ex. D. Facebook objected to that topic as overbroad and unduly burdensome to the
extent it seeks irrelevant information including “(1) information concerning Facebook’s
compliance with the FTC Order beyond the requirements that Facebook enforce its terms against
the unauthorized automated collection of data and report Covered Incidents, … and (2) information
concerning Facebook’s communications to the FTC not relating to Covered Third Parties or
Covered Incidents ….” Ex. D. Facebook agreed to designate a witness to testify regarding non-
privileged facts and circumstances regarding Facebook’s communications to the FTC relating to
BrandTotal. Relatedly, Interrogatory 9 asks Facebook to identify and describe each instance of a
Covered Incident Report under Part IX of the FTC Order. Ex. B.

         When asked to explain why this information is relevant, BrandTotal’s counsel explained
that it is seeking evidence to support a theory that Facebook is selectively reporting entities that
may be “competitors” to Facebook (in BrandTotal’s view) to the FTC while not reporting entities
that are not competitors. See also Ex. E (December 14, 2020 Letter from D. Taylor) (“To the extent
Facebook is primarily reporting entities that also seek to offer competitive advertising analytics
services, Facebook’s objective purpose in reporting is anti-competitive.”). BrandTotal is not
entitled to sweeping discovery on Facebook’s reporting to the FTC based on nothing more than
unfounded (and frankly, irresponsible) conjecture that Facebook would do anything other than
comply in good faith with the FTC order. See e.g., Sirota v. Penske Truck Leasing Corp., 2006


                                                 4                                  Husch Blackwell LLP
                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:20-cv-07182-JCS Document 91-3 Filed 01/06/21 Page 6 of 7




WL 708910, at *1 (N.D. Cal. Mar. 17, 2006) (“Requested discovery is not relevant … if the inquiry
is only based on the requesting party’s mere suspicion or speculation.”). Indeed, while BrandTotal
contends that Facebook “allows other third parties to collect data from its site using automated
means” and may be “selectively reporting entities that also offer competitive advertising analytics
services,” it offers no support for these statements and no explanation for how its premise can be
squared with this Court’s prior determination that Facebook has a legitimate business interest “in
securing its platform to comply with legal obligations and protect users’ privacy.” Dkt. 58 at 24.
BrandTotal cannot now seek to undermine that determination with a fishing expedition it justifies
with only innuendo and imagination, especially during limited expedited discovery.

        The disproportionate burdens of Rule 30(b)(6) Topics 7 & 9 and Interrogatories No. 9 and
lack of relevance to the current proceedings underscore the need to limit BrandTotal’s requests to
issues that are relevant to its anticipated preliminary injunction motion.

                                                                                                That
should end any reasonable inquiry.

        Perhaps recognizing the burden and disproportionality of its requests, BrandTotal proposed
that Facebook (1) produce an unredacted copy of its reporting to the FTC from March 2020 to date
showing all incidents Facebook reported to the FTC; (2) Facebook identify all entities reported to
the FTC that provide advertising analytics services to the extent Facebook has current knowledge;
and (3) prepare a witness to testify about Facebook’s reporting of entities under Part IX of the FTC
consent decree where those entities were known to provide advertising analytics services. Ex. G
(Jan. 2, 2021 e-mail from D. Taylor). But that proposed compromise does nothing to make the
discovery relevant, and little to alleviate the burden. While BrandTotal claims that Facebook has
not articulated the burden of these requests, Facebook clearly explained that burden during the
parties’ meet and confer and in its December 29, 2020 memorialization of that call. See Ex. H
(Dec. 29, 2020 e-mail from Ms. Mehta) (detailing burden of analyzing scraping underlying each
reported incident).




                                                 5                                 Husch Blackwell LLP
                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
           Case 3:20-cv-07182-JCS Document 91-3 Filed 01/06/21 Page 7 of 7




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of January, 2021, I caused the foregoing to be served
via electronic mail upon the following:

WILMER CUTLER PICKERING
HALE AND DORR LLP
SONAL N. MEHTA (SBN 222086)
sonal.mehta@wilmerhale.com
THOMAS G. SPRANKLING (SBN 294831)
thomas.sprankling@wilmerhale.com
JOSEPH M. LEVY (SBN 329318)
joseph.levy@wilmerhale.com
2600 El Camino Real, Suite 400
Palo Alto, CA 94306
Telephone: (650) 858-6000

ARI HOLTZBLATT
Ari.Holtzblatt@wilmerhale.com
ALLISON SCHULTZ
Allison.Schultz@wilmerhale.com
ROBIN C. BURRELL
robin.burrell@wilmerhale.com
1875 Pennsylvania Ave, NW
Washington, DC 20006
Telephone: (202) 663-6000
Facsimile: (202) 663-6363

HUNTON ANDREWS KURTH LLP
Ann Marie Mortimer (State Bar No. 169077)
amortimer@HuntonAK.com
Jason J. Kim (State Bar No. 221476)
kimj@HuntonAK.com
Jeff R. R. Nelson (State Bar No. 301546)
jnelson@HuntonAK.com
550 South Hope Street, Suite 2000
Los Angeles, California 90071-2627
Telephone: (213) 532-2000
Facsimile: (213) 532-2020

Attorneys for Plaintiff/Counterclaim
Defendant Facebook, Inc.

                                                             /s/ Rudolph A. Telscher, Jr.



                                                 6                                  Husch Blackwell LLP
HB: 4812-8283-7205.8   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
